Exhibit 10.10

REAFFIRMATION OF GUARANTY

The undersigned (each hereinafter referred to as the “Guarantor”), as an
inducement to Southwest Bank of St. Louis, as successor by merger with Missouri
State Bank and Trust Company (the “Bank”) to enter into a Third Amendment dated
as of June 16, 2008, to the Credit Agreement described below, which amendment in
part increases the amount available to “Borrower” (as that term is hereinafter
defined) from $4,000,000 to $4,085,000, does hereby reaffirm and acknowledge
such Guarantor’s continuing obligations under the Continuing Contract of
Guaranty, originally dated as of December 30, 2005, and amended and restated on
March 29, 2006 (the “Guaranty”), pursuant to which such Guarantor guaranteed to
Bank the full and prompt payment and performance, when due, whether at stated
maturity, acceleration or otherwise, of all obligations of Accentia
Biopharmaceuticals, Inc. (the “Borrower”) under: (i) that certain Revolving
Credit Agreement dated as of December 30, 2005, as from time to time amended,
whether for principal, interest, fees, expenses or otherwise, and (ii) any other
loan agreement, note, mortgage, deed of trust, collateral assignment, security
agreement, guaranty or other document or instrument executed in connection
therewith (collectively, the “Obligations”). The Guaranty also guarantees
payment of all expenses incurred in enforcing the Guaranty. All capitalized
terms used and not otherwise defined in this Agreement shall have the respective
meanings ascribed to them in the aforesaid Credit Agreement.

The undersigned Guarantor does hereby acknowledge that Bank relied upon the
Guaranty in extending the credit to Borrower evidenced by the Obligations. The
undersigned Guarantor further acknowledges that Bank may, but shall be under no
obligation to, obtain from the undersigned from time to time further
acknowledgment of such Guarantor’s continuing obligation under the Guaranty or
with respect to any extension of the time for payment of the Obligations or of
any amendment of the terms thereof, waiver of any default, or forbearance in the
exercise of any remedy afforded Bank by the terms of such Obligations or by law.

The Guaranty shall continue in full force and effect until (a) the Obligations
have been satisfied in full, and (b) a period of ninety (90) days shall have
elapsed during which no proceedings under the U.S. Bankruptcy Code shall have
been instituted by or against Borrower.

[Remainder of Page Intentionally Left Blank –

Signatures on Following Pages]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Guarantor has executed this instrument as of
June 16, 2008.

 

THE INDIVIDUAL GUARANTORS

/s/ Francis E. O’Donnell, Jr.

Francis E. O’Donnell, Jr.

/s/ Kathleen M. O’Donnell

Kathleen M. O’Donnell, as Trustee, and not
individually, of The Francis E. O’Donnell, Jr.
Irrevocable Trust Number 1 dated May 25, 1990

/s/ Kathleen M. O’Donnell

Kathleen M. O’Donnell, as Trustee, and not
individually of The Francis E. O’Donnell, Jr.
Descendants’ Trust, dated November 22, 1991

/s/ Dennis Ryll

Dennis Ryll THE ENTITY GUARANTORS TEAMM Pharmaceuticals, Inc. By:  

/s/ Alan M. Pearce

Name:   Alan M. Pearce Title:   Acting COO Hopkins Capital Group, L.L.C. By:  

/s/ Francis E. O’Donnell, Jr.

Name:   Francis E. O’Donnell, Jr. Title:   Managing Member

 

2



--------------------------------------------------------------------------------

MOAB Investments, L.P. By:   MOAB Management Company, Inc.,   its General
Partner   By:  

/s/ David F. Sabino

  Name:   David F. Sabino   Title:   President

 

3



--------------------------------------------------------------------------------

STATE OF FLORIDA   )     ) ss.   COUNTY OF HILLSBOROUGH   )  

On this 16TH day of June, 2008, before me personally appeared Francis E.
O’Donnell, Jr., to me known to be the person described in and who executed the
foregoing instrument, and acknowledged that he executed the same as his free act
and deed.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

/s/ Michelle L. Brown

Notary Public

My commission expires: 05/19/2012

 

STATE OF ARIZONA   )     ) ss.   COUNTY OF MARICOPA   )  

On this 17th day of June, 2008, before me personally appeared Kathleen M.
O’Donnell, as trustee, and not individually, of The Francis E. O’Donnell, Jr.
Irrevocable Trust No. 1 dated May 25, 1990, to me known to be the person
described in and who executed the foregoing instrument, and acknowledged that he
executed the same as his free act and deed.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

/s/ Shelley Salvagni

Notary Public

My commission expires: 04/21/2009

 

4



--------------------------------------------------------------------------------

STATE OF ARIZONA   )     ) ss.   COUNTY OF MARICOPA   )  

On this 17th day of June, 2008, before me personally appeared Kathleen M.
O’Donnell, as trustee, and not individually, of The Francis E. O’Donnell, Jr.
Descendants’ Trust, dated November 22, 1991, to me known to be the person
described in and who executed the foregoing instrument, and acknowledged that he
executed the same as his free act and deed.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

/s/ Shelley Salvagni

Notary Public

My commission expires: 04/21/2009

 

STATE OF MISSOURI   )     ) ss.   COUNTY OF ST. LOUIS   )  

On this 16th day of June, 2008, before me personally appeared Dennis Ryll, to me
known to be the person described in and who executed the foregoing instrument,
and acknowledged that he executed the same as his free act and deed.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

/s/ Gary R. Heitz

Notary Public

My commission expires: 07/11/2011

 

5



--------------------------------------------------------------------------------

STATE OF FLORIDA   )     ) ss.   COUNTY OF HILLSBOROUGH   )  

On this 16th day of June, 2008, before me appeared Alan M. Pearce, to me
personally known, who, being by me duly sworn did say that he is the Acting COO
of TEAMM Pharmaceuticals, Inc., a Florida corporation, and that said instrument
was signed on behalf of said corporation by authority of its Board of Directors,
and said Martin G. Baum acknowledged said instrument to be the free act and deed
of said corporation.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid the day and year first above written.

 

/s/ Michelle L. Brown

Notary Public

My commission expires: 05/19/2012

 

STATE OF FLORIDA   )     ) ss.   COUNTY OF HILLSBOROUGH   )  

On this 16th day of June, 2008, before me appeared Francis E. O’Donnell, Jr., to
me personally known, who, being by me duly sworn did say that he is the Managing
Member of Hopkins Capital Group, LLC, a Virginia limited liability company, and
that said instrument was signed on behalf of said limited liability company by
authority of its Member, and said Francis E. O’Donnell, Jr. acknowledged said
instrument to be the free act and deed of said limited liability company.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid the day and year first above written.

 

/s/ Michelle L. Brown

Notary Public

My commission expires: 05/19/2012

 

6



--------------------------------------------------------------------------------

STATE OF MISSOURI   )     ) ss.   COUNTY OF ST. LOUIS   )  

On this 16th day of June, 2008, before me appeared David F. Sabino, to me
personally known, who, being by me duly sworn did say that he is the President
of MOAB Management Company, Inc., a Missouri corporation which is the general
partner of MOAB Investments, L.P., a Missouri limited partnership, and that said
instrument was signed on behalf of said limited partnership by authority of its
general partner, and said David F. Sabino acknowledged said instrument to be the
free act and deed of said limited partnership.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid the day and year first above written.

 

/s/ Gary R. Heitz

Notary Public

My commission expires: 07/11/2011

 

7